MEMORANDUM OF DECISION.
After a jury trial in the Superior Court (Penobscot County) the defendant, James Grant, appeals from his conviction on March 30,1983 for reckless conduct with the use of a dangerous weapon (17-A M.R.S.A. §§ 211, 1252(4) (1983). As the single issue on appeal, the defendant contends that it was error for the presiding justice to refuse to instruct the jury that defendant must have intended to use his motor vehicle as a dangerous weapon in order to convict him of reckless conduct with the use of a dangerous weapon. We recently rejected this contention in State v. Seymour, 461 A.2d 1060 (Me.1983) and we do so again here.
The entry is:
Judgment affirmed.
All concurring.